COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-10-00430-CV


PHILLIP VALLEJO AND BRENDA                                       APPELLANTS
VALLEJO                                                        AND APPELLEES

                                        V.

CITY OF KENNEDALE                                                   APPELLEE
                                                               AND APPELLANT


                                    ------------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Agreed Motion To Dismiss Appeal And

Cross Appeal.”    It is the court=s opinion that the motion should be granted;

therefore, we dismiss the appeals. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeals shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.



                                                 PER CURIAM

PANEL: WALKER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: May 12, 2011




                                   2